Citation Nr: 0916245	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  05-13 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1981 to 
September 1981.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board previously remanded this case for further 
development in September 2007.


FINDING OF FACT

An acquired psychiatric disability was not manifested during 
the Veteran's active duty service, nor is any current 
acquired psychiatric disability related to the Veteran's 
service-connected left and right knee disabilities.


CONCLUSION OF LAW

An acquired psychiatric disability was not incurred in or 
aggravated by the Veteran's active duty service, nor is it 
proximately due to or the result of the Veteran's service-
connected left and right knee disabilities.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in April 2004 and September 2007 VCAA 
letters, the appellant was informed of the information and 
evidence necessary to warrant entitlement to the benefit 
sought on appeal.  The appellant was also advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the Veteran in April 2004, which was prior to the 
September 2004 rating decision.  However, in its September 
2007 remand, the Board found that the April 2004 notice was 
not sufficient as it did not address the requirements for 
service connection under a secondary theory of entitlement.  
In order to comply with the Board's remand, the RO sent 
another VCAA notice to the Veteran in September 2007.  
Although this notice was provided after the initial decision, 
the deficiency in the timing was remedied by readjudication 
of the issue on appeal in a subsequent supplemental statement 
of the case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) Veteran status; 2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   In the present 
appeal, the appellant was provided with notice of what type 
of information and evidence was needed to substantiate the 
claim for service connection.  Further, the September 2007 
letter gave notice of the types of evidence necessary to 
establish a disability rating and effective date for the 
disability on appeal. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records, VA treatment records and a VA 
examination report following discharge.  As directed in the 
Board's September 2007 remand, the Veteran was scheduled for 
a VA examination in July 2008.  Notice of the examination was 
sent to the Veteran's current address of record.  Further, in 
July 2008, the VA sent a letter to the Veteran notifying him 
that he had failed to report for his VA examination and that 
he must contact the RO to schedule another examination.  
Since that time, the Veteran has not contacted VA to 
reschedule the examination, nor has he offered any 
explanation as to why he did not attend the examination.  A 
supplemental statement of the case was issued in January 2009 
again noting that the Veteran failed to report to the 
scheduled examination.  Further, the Veteran's representative 
was copied on the supplemental statement of the case.  

When a Veteran fails without good cause to report for a 
necessary VA examination requested by VA in conjunction with 
a claim, VA is not obliged to attempt to provide another.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  38 C.F.R. § 3.655(a).  There 
is no legal or regulatory requirement that VA make further 
efforts to schedule an examination.  The consequence in this 
case of the Veteran's failure without good cause to report 
for the VA examination is that his claim for service 
connection must be decided on the basis of the other relevant 
evidence on file.  38 C.F.R. § 3.655(b).  While VA has a duty 
to assist the Veteran in the development of her claim, the 
Veteran has a duty to cooperate with VA.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  The Board concludes that 
the RO has complied with the Board's prior remand.  See 
Stegall v. West, 11 Vet.App. 268 (1998).  The Board finds 
that the record as it stands includes adequate competent 
evidence to allow the Board to decide the case and no further 
action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  
No additional pertinent evidence has been identified by the 
claimant.   

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 

Analysis

The Veteran is seeking entitlement to service connection for 
an acquired psychiatric disability.  Specifically, he is 
claiming that his current acquired psychiatric disability is 
proximately due to or caused by his service-connected left 
and right knee disabilities.  Applicable law provides that 
service connection will be granted if it is shown that the 
Veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Further, service connection is warranted for a disability, 
which is proximately due to, or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310.  The Court 
has also held that service connection can be granted for a 
disability that is aggravated by a service-connected 
disability and that compensation can be paid for any 
additional impairment resulting from the service-connected 
disorder.  Allen v. Brown, 7 Vet.App. 439 (1995).  The Board 
also notes that a revised version of 38 C.F.R. § 3.310 became 
effective October 10, 2006.  The revised version essentially 
provides that VA will not concede aggravation of a 
nonservice-connected disease or injury by a service-connected 
disease or injury unless the baseline level of severity is 
established by medical evidence.  However, the Veteran's 
claim was filed prior to October 10, 2006, and the Board thus 
reviews the appeal under the pre-October 10, 2006, version 
which would appear to be more favorable to the Veteran.  

Service treatment records showed that in July 1981, the 
Veteran reported insomnia, poor appetite and "depression".  
He could not adjust to the army and wanted out.  The 
diagnosis was situational adjustment to army life.  An August 
1981 record showed that the Veteran had a two week history of 
decreased appetite and headaches.  The assessment was 
depression, followed by psych.  A follow up record showed 
that the Veteran presented with a history of depression 
secondary to sleep disorder.  The assessment was reactive 
depression secondary to life situation and sleep disorder.  
Lastly, a September 1991 treatment record prior to the 
Veteran's discharge indicated that the Veteran complained of 
intermittent headaches for two months.  It was noted that the 
Veteran appeared depressed.  The impression was tension 
headaches with depression.  There does not appear to be a 
discharge examination. 

However, shortly after the Veteran's discharge from service, 
he was afforded a VA psychiatric examination in February 1982 
by a psychiatrist.  The Veteran stated that he had no 
psychiatric problems and felt okay.  He denied any alcohol or 
drug abuse.  He was under no psychiatric treatment and took 
no psychiatric medications.  He denied any previous 
psychiatric treatment or hospitalizations.  It was noted that 
he was on active duty for seven months.  He stated that he 
was unsuitable for the military and could not adjust to 
military life.  He denied psychiatric treatment while on 
active duty and after his discharge.  The finding was no 
psychiatric diagnosis at that time. 

The only other post service medical evidence of record are VA 
treatment records dated from 1997 to 2005.  An April 2003 
treatment record showed that he had been feeling depressed 
and he had not been able to hold down a job due to his leg 
pain and tingling.  He indicated that he occasionally used 
cocaine.  The assessment was depression.  An August 2003 
treatment record showed that the Veteran reported that he was 
still depressed because he could not work due to his knees.  
A September 2003 psychology evaluation showed that he sought 
help for his depression and crack dependence.  The Veteran 
acknowledged years of depression and suicidal ideation 
beginning during adolescence.  The diagnoses were cocaine 
dependence; rule out mood disorder versus substance abusing 
mood, not otherwise specified; and per record, bipolar 
disorder.  

Follow up treatment records continued to show that the 
Veteran reported that he was depressed because he could not 
work due to his knees.   The records also showed an 
assessment of depressive disorder; mood disorder, not 
otherwise specified; cocaine dependence, early part 
remission; rule out pain disorder associated with general 
medical condition and psychological factors; history of SIMD 
- bipolar type; and rule out bipolar disorder.  However, 
significantly, a follow up August 2004 treatment record 
showed diagnoses of cocaine abuse; cannabis abuse, in 
remission; substance induced mood disorder; and bipolar 
disorder by history.  From October 2004 to November 2004, the 
Veteran was admitted for a suicide attempt.  Further, from 
December 2004 to January 2005, the Veteran was admitted 
again.  The diagnosis was substance induced mood disorder, 
cocaine abuse, borderline intellectual functioning 
(provisional) and conversion disorder.  However, 
significantly, the VA treatment records do not link any of 
the Veteran's psychiatric disabilities to his service-
connected knees, or otherwise to service.  

As previously noted, the Veteran was scheduled for a VA 
examination in July 2008, but he failed to report.  Thus, the 
Board must base its decision on the evidence of record 
without the assistance of a medical examination and opinion 
as ordered in its prior remand.

Initially, the Board notes that the record does not reflect 
and the Veteran does not allege at this time, that an 
acquired psychiatric disability is directly related to 
service.  Nevertheless, when determining service connection, 
all theories of entitlement, direct and secondary, must be 
considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. 
Cir. 2004); see also Roberson v. Principi, 251 F.3d 1378, 
1384 (Fed. Cir. 2001).  While service treatment records 
showed an assessment of depression and difficulty adjusting 
to army life, a February 1982 VA examination shortly after 
the Veteran's discharge from service, which was performed by 
a medical doctor who specialized in psychiatry, found no 
psychiatric diagnosis at that time.  In other words, the 
examination found no evidence of a chronic psychiatric 
disability.  Significantly, at the examination, the Veteran 
expressly denied any psychiatric problems after service.  
Moreover, there is no medical evidence of record linking any 
current psychiatric disability directly to service.  
Importantly, the first medical evidence of a chronic 
psychiatric disability was in April 2003, almost 22 years 
after the Veteran's discharge from service, so there is no 
supporting evidence of a continuity of pertinent 
symptomatology.  Thus, the Board must conclude that service 
connection for an acquired psychiatric disability is not 
warranted on a direct basis.  

With respect to whether an acquired psychiatric disability is 
related to the service-connected left and right knee 
disabilities, there is no competent medical evidence of 
record indicating that an acquired psychiatric disability is 
proximately due to or aggravated by the service-connected 
knee disabilities.  The Board acknowledges the Veteran's 
statements that he is depressed because he cannot work due to 
his knees.   However, medical evidence is generally required 
to establish a medical diagnosis or to address questions of 
medical causation; lay assertions of medical status do not 
constitute competent medical evidence for these purposes.  
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  
Nevertheless, lay assertions may serve to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, No. 
07-7029, slip op. at 7 (Fed. Cir. July 3, 2007); see Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Here, the Veteran is 
competent to describe his symptoms; however, the Veteran has 
not demonstrated that he has the expertise to provide a 
medical etiology opinion with respect to his acquired 
psychiatric disability.  The fact remains that there is no 
indication that any acquired psychiatric disability is linked 
to the Veteran's service-connected knee disabilities.  While 
the Veteran's contentions have been carefully considered, 
these contentions are outweighed by the absence of any 
medical evidence to support the claim.  Accordingly, the 
Board finds that the weight of the evidence is against a 
causal nexus between a current acquired psychiatric 
disability and the service-connected left and right knee 
disabilities.  

Thus, as there is no competent medical evidence linking an 
acquired psychiatric disability to the service-connected left 
and right knee disabilities, or any medical evidence showing 
that the Veteran's psychiatric disability is aggravated by 
his knee disabilities, service connection is also not 
warranted under a secondary theory of entitlement.  

Further, the Board notes that service connection for 
substance abuse is generally not allowed by law.  See 38 
U.S.C.A.  § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).   However, if 
the substance abuse was acquired as a result of a service-
connected disability, then service-connection is available.  
See Allen v. Principi, 237 F.3d 1368 (Fed Cir. 2001).  
Nevertheless, there is no medical evidence linking the 
Veteran's substance abuse to this service-connected 
disabilities.
  
In conclusion, a preponderance of the evidence is against the 
Veteran's claim for an acquired psychiatric disability 
disability.  As the preponderance of the evidence weighs 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for an acquired psychiatric disability is 
not warranted.  The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


